Name: Commission Implementing Regulation (EU) NoÃ 180/2013 of 1Ã March 2013 amending for the 188th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 2.3.2013 EN Official Journal of the European Union L 59/1 COMMISSION IMPLEMENTING REGULATION (EU) No 180/2013 of 1 March 2013 amending for the 188th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 February 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 22 February 2013 the Sanctions Committee of the UNSC decided to add another natural person to the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (a) Abderrahmane Ould El Amar (alias (a) Ahmed el Tilemsi, (b) Abderrahmane Ould el Amar Ould Sidahmed Loukbeiti, (c) Ahmad Ould Amar). Date of birth: 1977-1982. Place of birth: Tabankort, Mali. Nationality: Malian. Address: (a) Gao, Mali, (b) Tabankort, Mali, (c) In Khalil, Mali, (d) Al Moustarat, Mali. Other information: Fathers name is Leewemere. Date of designation referred to in Article 2a (4) (b): 22.2.2013. (b) Hamada Ould Mohamed El Khairy (alias (a) Hamad el Khairy, (b) Hamada Ould Mohamed Lemine Ould Mohamed el Khairy, (c) Ould Kheirou, (d) Abou QumQum). Date of birth: 1970. Place of birth: Nouakchott, Mauritania. Nationality: (a) Mauritanian, (b) Malian. Passport no.: A1447120 (Malian passport, expired on 19.10.2011). Address: Gao, Mali. Other information: Mothers name is Tijal Bint Mohamed Dadda. Date of designation referred to in Article 2a (4) (b): 22.2.2013. (c) Iyad ag Ghali. Date of birth: 1954. Place of birth: Abeibara, Kidal region, Mali. Nationality: Malian. Date of designation referred to in Article 2a (4) (b): 25.2.2013.